[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 MAR 21, 2007
                                No. 06-15127                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 05-02498-CV-JEC-1

GERTRUDE ISAAC,


                                                                Plaintiff-Appellant,

                                      versus

IMRG,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                (March 21, 2007)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Gertrude Isaac, proceeding pro se, appeals the district court’s dismissal of
her claim under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§ 2000 et seq., and state tort claims against her employer, Integrated Management

Resources Group (“IMRG”).1 The district court dismissed her claims because it

found that the bankruptcy estate resulting from her bankruptcy petition was the

only party with standing to pursue her claims and, therefore, Isaac did not have

standing to pursue the claims herself. Isaac argues that she was not subject to

judicial estoppel and that IMRG acted in bad faith. Moreover, she contends that

she is entitled to summary judgment. Isaac also claims, inter alia, that the district

court should not award attorneys’ fees to IMRG. IMRG has filed a motion

requesting that we award it attorneys’ fees on the ground that Isaac’s appeal is

frivolous.2

       We review the district court’s ruling on summary judgment de novo,

considering all evidence and inferences in the light most favorable to the non-

moving party. Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002). The

moving party is entitled to summary judgment “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if



       1
         We construe Isaac’s pro se brief to include a motion requesting that we seal the record
of this appeal. However, we deny this motion because IMRG has filed record excerpts under
seal in accordance with Eleventh Circuit Rule 25-5(2).
       2
        We deny IMRG’s motion requesting attorneys’ fees because we have concluded that
sanctions would be inappropriate.

                                                2
any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      We have jurisdiction over appeals “from all final decisions of the district

courts of the United States . . . .” 28 U.S.C. § 1291. However, we do not have

jurisdiction to review judgments or issues that are “expressly referred to and which

are not impliedly intended for appeal.” Pitney Bowes, Inc. v. Mestre, 701 F.2d

1365, 1375 (11th Cir. 1983). In addition, the law is well settled that “a legal claim

or argument that has not been briefed before the court is deemed abandoned and its

merits will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1330 (11th Cir. 2004).     Moreover, “[a]ny issue that an appellant wants the

Court to address should be specifically and clearly identified in the brief.” Id.

However, we do construe pro se filings liberally. Faulk v. City of Orlando, 731

F.2d 787, 789 (11th Cir. 1984). We have also held that “an issue not raised in the

district court and raised for the first time in an appeal will not be considered by this

court.” Access Now, Inc., 385 F.3d at 1331 (quotations omitted).

      The commencement of a bankruptcy case creates an estate which is

comprised of, among other things, “all legal or equitable interests of the debtor in

property as of the commencement of the case.” 11 U.S.C. § 541(a)(1). Therefore,

a cause of action belonging to the debtor in a bankruptcy proceeding vests in the



                                           3
bankruptcy estate upon the filing of a bankruptcy petition. Parker v. Wendy’s Int’l,

Inc., 365 F.3d 1268, 1272 (11th Cir. 2004). “Thus, a trustee, as the representative

of the bankruptcy estate, is the proper party in interest, and is the only party with

standing to prosecute causes of action belonging to the estate.” Id. at 1272. “At

the close of the bankruptcy case, property of the estate that is not abandoned . . .

and that is not administered in the bankruptcy proceedings remains the property of

the estate.” Id. (footnote omitted). Furthermore, the “[f]ailure to list an interest on

a bankruptcy schedule leaves that interest in the bankruptcy estate.” Id.

      As an initial matter, we conclude from the record that we do not have

jurisdiction to address Isaac’s claim that the district court should not award

attorneys’ fees to IMRG because she has not appealed a final decision or order of

the district court granting such attorneys’ fees. In addition, Isaac has abandoned

any challenge to the district court’s grant of summary judgment because, even

construing her brief liberally, she does not argue that she has standing, the lack of

which was the basis for the district court’s decision. See Access Now, Inc., 385

F.3d at 1330. Even if she had raised this claim, it would fail because the cause of

action she pursues in this case vested with the bankruptcy estate when she filed her

bankruptcy petition. See Wendy’s, 365 F.3d at 1272. Therefore, Isaac does not

have standing to bring these claims because the only party with standing to bring



                                           4
these claims is the trustee of the bankruptcy estate. See id. Accordingly, we reject

the remainder of Isaac’s arguments and affirm the district court’s grant of summary

judgment in favor of IMRG.

      AFFIRMED.




                                          5